Jackson, Justice.
The party complaining should have pleaded properly and in time in the claim case. But even if equity would *227have relieved against his failure to file the declaration in attachment, it was in the discretion of the chancellor to grant or to refuse the injunction, because the answer swore off all the facts in the bill as to title in defendant in attachment, and it was supported by suudry affidavits. So that the bill and depositions supporting it were one way, and the answer and depositions supporting it were the other, thus producing conflict of evidence, in which case the discretion of the chancellor will not be controlled in refusing the injunction unless it has been abused. In this case it was not abused.
Judgment affirmed.